Citation Nr: 0432266	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  99-17 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a disorder or disorders 
manifested by weakness of the bilateral lower extremities, 
numbness of the fingers and toes, body spasms, fluctuating 
heartbeat and migraine headaches claimed as due to exposure 
to herbicides, also claimed as peripheral neuropathy due to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1969 to March 1971.

The Board of Veterans' Appeals (Board) notes that when this 
matter was previously before the Board in September 2002, the 
Board denied the claim on appeal.  The veteran thereafter 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  In an October 2003 Order, the Court 
vacated the September 2002 Board decision and remanded the 
case pursuant to 38 U.S.C.A. § 7252(a) (West 2002) for 
readjudication consistent with an October 2003 Joint Motion 
for Remand.  The parties to the Joint Motion for Remand 
determined that in weighing conflicting expert opinion 
regarding whether the claimed disabilities were related to 
active service, the Board had improperly offered its own 
medical conclusion without medical support from the record.

As will be shown more fully below, the Board's review of the 
record reveals that remand of this matter is necessary to 
obtain further medical opinion with respect to the etiology 
of any peripheral neuropathy and/or other claimed 
disabilities and for further efforts to obtain additional 
relevant Department of Veterans Affairs (VA) and private 
treatment records.

The Board also observes that in a statement dated in April 
2003, the veteran has brought various new and reopened claims 
for numerous disabilities.  These claims are referred to the 
regional office (RO) for appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As the parties to the Joint Motion for Remand noted in 
October 2003, in addressing the probative value of the 
opinions of the December 2001 VA neurologist, the Board 
previously recognized that the examiner did not explicitly 
state that current peripheral neuropathy was not caused by 
exposure to herbicides during active service.  However, 
instead of seeking a clarifying opinion in this matter, the 
Board thereafter determined that the December 2001 VA 
examiner's comments indicated that he had implicitly found 
that any existing peripheral neuropathy was not related to 
exposure to herbicides.  The parties to the Joint Motion for 
Remand found that in reaching its conclusion, the Board had 
essentially offered its own medical conclusion as to this 
evidence without medical support from the record.  
Consequently, to ensure the completeness of the record in 
this regard, the Board finds it necessary to remand this 
matter so that the veteran can be provided with a new 
examination and opinion as to whether any current peripheral 
neuropathy or other claimed disability is related to exposure 
to herbicides or otherwise related to active service.  

The Board recognizes that the veteran's counsel has recently 
submitted a supporting medical opinion from Dr. M., dated in 
November 2004, in which Dr. M. links deteriorating 
neurological deficiency of the arms and legs to neurological 
damage sustained by the veteran during service in Vietnam.  
However, the Board notes that Dr. M. mentions that the 
veteran developed these symptoms subsequent to his exposure 
to chemical agents in Vietnam and other noxious problems, but 
does not indicate that such symptoms were caused by this 
exposure.  More specifically, he provides evidence that would 
support the veteran's contentions by way of the veteran's 
current and past statements of medical history, but does not 
identify literature and/or findings that affirmatively 
support a link between current neurological deficiency of the 
arms and legs and in-service exposure to Agent Orange or 
other chemical agents.  Consequently, the Board finds that 
remand for further medical development is still warranted.

In addition to affording the veteran with a new medical 
examination and opinion, further efforts should also be made 
to obtain additional pertinent treatment records that might 
be available at the VA medical facility located on Irving
Street in Washington, D.C., concerning, but not necessarily 
limited to, treatment the veteran received just after service 
for pain in his legs and evaluation undertaken as part of 
sleep studies that were conducted at this VA facility over 
the past several years.  Efforts should also be made to 
obtain any records for the veteran at the VA Medical Center 
located in Baltimore, Maryland, and the VA clinic located in 
Silver Spring, Maryland.

Because this matter remains open for adjudication, an 
additional effort should be made to obtain an authorization 
from the veteran or his representative so that all of the 
veteran's records can be requested from Dr. M.'s office.  

The Board also notes that additional treatment records have 
been received since the last supplemental statement of the 
case in this matter, and the Board is currently prohibited 
from considering these records without a waiver of the RO's 
initial consideration of the evidence.  While counsel for the 
veteran waived the RO's initial consideration of evidence 
received as of the date of the previous Board decision in 
September 2002 (he did so on page one of the October 2003 
Joint Remand), additional treatment records were received 
after that date without any waiver.

Accordingly, this case is REMANDED for the following actions:

1.  Again request the veteran to provide 
a signed authorization for the release of 
information from Dr. M. pertaining to his 
treatment of the veteran.  Thereafter, 
request that Dr. M. provide treatment 
records, test results, medical or 
scientific literature, or other evidence 
of the basis of his opinion that the 
veteran's peripheral neuropathy began 
with exposure to herbicides.  Associate 
any information obtained with the claims 
folder.  If Dr. M. does not respond, 
notify the veteran of the lack of 
response and inform him of the 
information requested, VA's action to 
obtain the record, and any further action 
VA will take regarding his claim.  

2.  Steps should also be taken to obtain 
additional pertinent treatment records 
that might be available at the VA medical 
facility located on [redacted] Street in 
Washington, D.C., concerning, but not 
necessarily limited to, medical treatment 
the veteran received just after service 
for pain in his legs and evaluation 
undertaken as part of sleep studies that 
were conducted at this VA facility over 
the past several years.  Efforts should 
also be made to obtain any treatment 
records for the veteran at the VA Medical 
Center located in Baltimore, Maryland, 
and the VA clinic located in Silver 
Spring, Maryland.

3.  Regardless of whether any additional 
records or documents are received 
pursuant to the action requested above, 
the veteran should be afforded a new VA 
neurologic examination, including any 
other special examinations indicated, to 
determine whether the veteran has acute 
or subacute peripheral neuropathy, i.e., 
transient peripheral neuropathy that 
manifests within weeks or months of 
exposure to an herbicide agent and 
resolves within two years of the date of 
onset, or whether peripheral neuropathy 
or any other of his reported weakness of 
the bilateral lower extremities, numbness 
of the fingers and toes, body spasms, 
fluctuating heartbeat and migraine 
headaches are due to disease or injury in 
service.  The examiner should also 
specifically comment on the opinions and 
findings of Dr. M., including the opinion 
dated in November 2004.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  

4.  The case should again be reviewed on 
the basis of all of the evidence received 
since the last supplemental statement of 
the case, dated in February 2002.  If the 
benefit sought is not granted in full, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

